DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/6/21.
Applicant's election with traverse of Group I (claims 1-7 and 15-20) in the reply filed on 10/6/21 is acknowledged.  The traversal is on the ground(s) that “Applicants respectfully submit that the Examiner would not be unduly burdened if forced to examine Group II (claims 8-14), with elected Group I (claims 1-7 and 15-20).   Applicants submit that the Examiner has not established a prima facie showing that there is a serious burden on the examiner to examine all three Groups, as required by MPEP § 803(II), because the Examiner makes the conclusory statement "the combination as claimed does not require the particulars of the subcombination as claimed for patentability," and has not shown that the Groups have a separate classification, a separate status in the art, or a different field of search. MPEP § 803 (II) ("For purposes of the initial requirement, a serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification, or separate status in the art, or a different field of search as defined in MPEP § 808.02.")(emphases added). Applicants note that the Examiner has failed to properly identify which search categories and/or fields of search the different Groups would have to be searched under, and has further failed to allege why the different Groups could not be searched under the same search category and/or field of search”.  
the restriction of Group I and Group II would be a serious search and/or examination burden because the inventions have acquired a separate status in the art in view of their different classification.  Further, because of the different of classification of the inventions, so the inventions for Group I and Group II would require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the recitation “a logic high level” on line 5 is unclear antecedent basis as “a logic high level” already recited earlier on line 3 of the claim.  Clarification and/or appropriate correction is required.
Claims 2-7 are indefinite because they depend on claim 1.
Also, for claim 2, the recitation “a first transistor configured to receive the supply voltage, and output the reset signal” on lines 2-3 is indefinite because it is misdescriptive.  Note 
Claims 3-6 are also indefinite because they depend on claim 2.
For claim 15, the recitations “a logic high level” on lines 4 and 6-7 are unclear antecedent basis as “a logic high level” already recited earlier on line 3 of the claim.  Clarification and/or appropriate correction is required.
Claims 16-20 are indefinite because they depend on claim 15.
Also, for claim 16, the recitation “a first transistor configured to output the reset signal based on the applied supply voltage” on line 2 is indefinite because it is misdescriptive.  It is note that Figure 5 of the drawings shows the AND gate (300) outputs the reset signal (RST), i.e., Figure 5 does not show recitation “a first transistor configured to output the reset signal based on the applied supply voltage” as recited in claim 16.  Clarification and/or appropriate correction is required.
Claims 17-20 are also indefinite because they depend on claim 16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawashima (US 2020/0220535).
For claim 1, Figures 1-3 of Kawashima teaches an electronic device (200 in Figure 1 which is shown in detail in Figure 2 as circuit 200A) comprising: circuitry (200A in Figure 2) configured to, output a first output signal (Vdet2) shifting to a logic high level at a first time (at time T2, see Figure 3) in response to a supply voltage (Vcc) reaching a first voltage level (Vcc at time T2, see Figure 3); output a second output signal (Vdet1) shifting to a logic high level at a second time (at time T3, see Figure 3) occurring after the first time (at time T2, Figure 3) in response to the supply voltage (Vcc) reaching a second voltage level (Vcc at time T2, Figure 3) higher than the first voltage level (Vcc at time T2, Figure 3); and the circuitry (200A) including an AND gate circuit (211) configured to, output a reset signal (RESET) based on the first output signal (Vdet2) and the second output signal (Vdet1).
For claim 7, Figure 1 of Kawashima teaches the electronic device further comprising: at least one external intellectual property (IP) block (block 140 in Figure 1 which is external of reset circuit 200) configured to perform a reset operation based on the reset signal (RESET).
For claim 15, Figures 1-3 of Kawashima teaches an electronic system (100 in Figure 1) comprising: a supply voltage detecting circuit (200 in Figure 1 which is shown in detail as circuit .
Conclusion
Because the scope of claims 2-6 and 16-20 cannot be determined due to the indefinite problems as discussed above, no prior art can be applied against these claims at this time.  Note that this is not an indication of allowability. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Do et al. (US 2005/0140405) teaches in Figures 3-4 a device including first and second output signals (det2b and det1b) and an AND gate circuit (220) for generating a reset signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842